Citation Nr: 0639443	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-10 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 50 percent for the period 
from February 14, 2001, to April 19, 2005, and 70 percent 
disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to an increased rating for residuals of a 
concussion, currently rated as 10 percent disabling.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961 and from October 1961 to November 1979.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2002, the veteran was afforded a hearing before 
an RO hearing officer at the Newark RO.  A transcript of this 
hearing is of record.

When the veteran's appeal was previously before the Board in 
February 2004, it was decided in part and remanded in part.  
While the case was in remand status, the veteran was granted 
an increased rating of 70 percent for his PTSD, effective 
April 20, 2005.  This has not satisfied his appeal with 
respect to that issue, and the case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  For the period from February 14, 2001, to April 20, 2005, 
the impairment from the veteran's PTSD more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity than occupational and social 
impairment with deficiencies in most areas.

2.  For the period beginning April 20, 2005, the impairment 
from the veteran's PTSD more nearly approximated occupational 
and social impairment with deficiencies in most areas than 
total occupational and social impairment.

3.  The veteran's cervical spine disability is manifested by 
no more than slight limitation of motion; forward flexion is 
not limited to 30 degrees or less; the combined range of 
motion of the cervical spine is greater than 170 degrees; 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour is not present; and 
the disability has not resulted in any incapacitating 
episodes or significant neurological impairment.

4.  The veteran's residuals of a concussion are characterized 
by subjective complaints, including mild headaches that are 
not disabling; the veteran does not have post-traumatic 
multi-infarct dementia or purely neurological disabilities 
such as hemiplegia, epileptiform seizures, or facial nerve 
paralysis due to the service-connected disability.

5.  A chronic low back disability was not present in service 
or manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  

6.  Tinea pedis was not present in service and the veteran's 
current tinea pedis is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  For the period from February 14, 2001, to April 20, 2005, 
the criteria for a rating in excess of 50 percent for PTSD 
have not been met; for the period beginning April 20, 2005, 
the criteria for a rating in excess of 70 percent have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 10 percent for 
disability of the cervical spine are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Codes 5285, 5290, 5293 (2003),  38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2005).

3.  The criteria for a rating greater than 10 percent for 
residuals of a concussion have not been met.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8045 (2006).

4.  Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Tinea pedis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in February 2005, subsequent to 
its initial adjudication of the claims.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of the claims and the disability-evaluation element 
of the service connection claims in a letter mailed in August 
2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  In this regard, the Board notes 
that the veteran was scheduled for a VA psychiatric 
examination in April 2006.  A statement from the VA examiner 
indicates that the veteran arrived late for the examination 
and was threatening and verbally abusive.  Therefore, the 
examination was not conducted.  Although the veteran disputes 
some of the allegations of the VA examiner, he acknowledges 
that he would not enter the examiner's office for the 
examination.  In addition, he has not requested that he be 
scheduled for another examination.  Therefore, the Board has 
determined that further delay of the appellate process for 
the purpose of scheduling another VA examination is not in 
order.  

The originating agency has also obtained the veteran's 
service medical records and post-service treatment records.  
Although the claims folder appears to contain the veteran's 
complete service medical records, the Board notes that there 
is no entrance examination of record.  In addition, during 
his December 2002 hearing before the RO, the veteran 
testified that he was seen by a private doctor for his tinea 
pedis.  The record was held open for 60 days to allow for the 
submission of records of such treatment; however, the veteran 
has not supplied VA with these records, nor has he provided 
the necessary information to enable VA to obtain the records 
on his behalf.  The Court has held that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Neither the veteran nor his representative has identified any 
outstanding evidence that should be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in August 2006.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

PTSD

A.  Legal Criteria

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

B.  Analysis

In March 2001 the veteran was provided a VA psychiatric 
examination to determine the severity of his PTSD.  The 
veteran appeared depressed and stated that he was reluctant 
to discuss his psychiatric problems with others.  He reported 
experiencing moderately severe symptoms including frequent 
nightmares, difficulty falling asleep, excessive 
irritability, trouble concentrating, and an exaggerated 
startle response.  He also reported impairments in perception 
such as hearing voices at night.  The veteran stated that he 
felt estranged from people who had not been in Vietnam and 
had a decreased ability to participate in activities.  His 
restricted range of affect had recently led to his separation 
from his wife, although the veteran did state that he was 
able to socialize with others and did have friends.  The 
examiner described the veteran's mood as anxious and 
depressed and his speech as soft, but normal.  His thought 
processes were intact, although their content was marred by 
his re-experiencing of Vietnam trauma.  The veteran's 
concentration and short term memory were mildly impaired and 
his remote memory was intact.  The examiner found that the 
veteran's judgment was compromised by stress and his mild to 
moderate anger control issues.  The diagnosis was PTSD with a 
GAF score of 55.  The examiner concluded that the veteran had 
moderately severe symptoms and moderate social and 
occupational impairment due to his excessive irritability.  
He was also noted to have intermittent difficulty maintaining 
relationships.

Outpatient treatment records from the East-Orange VA Medical 
Center (VAMC) show that the veteran attended mental health 
consultations from November 2001 to September 2002.  During 
this period, he was noted to have difficulty making decisions 
at work due to his PTSD.  He described feeling isolated, 
although he did state that he associated with members of 
veterans' organizations.  His mood was lowered and he 
described experiencing possible visual hallucinations.  In 
November 2001 the veteran underwent a neuropsychological 
consultation to assess the extent of his memory impairment.  
His speech was normal and he exhibited organized and logical 
thought processes.  His memory was measured in the impaired 
range on most tests, although the examiner noted that his 
performance was negatively affected by his emotional state.  
The etiology of his memory complaints was unclear; his 
symptoms were consistent with an affective disorder, but 
exceeded those seen in typical PTSD.  The examiner concluded 
that it was likely the veteran had a concurrent depressive 
disorder.

On April 20, 2005, the veteran was provided another VA 
psychiatric examination.  He indicated that he was currently 
receiving no mental health treatment.  He described 
experiencing paranoia, panic attacks, flashbacks, and 
intrusive memories.  He denied delusions and hallucinations.  
He stated that he had been employed at the New Jersey 
Department of Corrections for 20 years when he stopped 
working in June 2003, and had not worked since then.  He 
reported that he had no friends or hobbies but did go to the 
Elks Lodge to play cards once a week and did on occasion go 
out to dinner.  He did his own laundry, housework, and 
grocery shopping, and spent most of his time watching 
television.  The veteran was still separated from his wife, 
but stated that he was still in contact with his child.  The 
examiner observed that the veteran was neatly dressed, calm, 
and had good hygiene.  He had no impairment of his thought 
processes or communication.  His long term memory was good, 
but his short term memory was impaired.  The veteran had no 
history of ritualistic or obsessive behavior.  His judgment 
and insight were good.  The diagnosis was PTSD with a GAF 
score of 40.  The examiner concluded that the veteran's 
psychosocial functioning was poor as he had no friends and 
was neglectful towards his family.  

As noted above, although the veteran was scheduled for a VA 
psychiatric examination in April 2006, no examination was 
performed.  A statement from the VA examiner notes that the 
veteran arrived late for the examination and when he was 
informed that he would need to wait, he became verbally 
abusive and threatening.  

For the period from February 14, 2001, to April 19, 2005, the 
evidence shows that the social and industrial impairment from 
the veteran's PTSD most nearly approximated the occupational 
and social impairment with reduced reliability and 
productivity contemplated by the assigned rating of 50 
percent.  

The Board notes that none of the medical evidence establishes 
that the veteran experienced occupational and social 
impairment in most areas during the period prior to April 20, 
2005.  In fact, during his March 2001 VA examination, the 
veteran stated that although he was recently separated from 
his wife, he was able to socialize with others and had 
friends.  The examiner found that he had only moderate social 
and occupational impairment and only intermittent difficulty 
maintaining relationships.  The assigned GAF score of 55 was 
consistent with moderate symptoms.  VAMC records show that 
the veteran associated with members of veterans' 
organizations, and while his memory was impaired, there is no 
evidence that he was unable to function independently.  
Although the evidence pertinent to this period shows that the 
veteran reported possible hallucinations, the objective 
medical evidence does not confirm that his PTSD has resulted 
in hallucinations.  Moreover, at the VA examination on April 
20, 2005, the veteran denied experiencing hallucinations.  
Although the veteran reported at that examination that he 
last worked in June 2003, the examination report does not 
indicate why he stopped working nor does the record otherwise 
show that he stopped working at that time due to his PTSD.  
Therefore, the Board finds that for the period from February 
14, 2001, to April 19, 2005, the manifestations of the 
veteran's PTSD and the resulting impairment more nearly 
approximated those associated with a 50 percent rating than 
those for a higher rating.  Accordingly, the disability 
warrants no more than a 50 percent rating during this period.  

For the period beginning April 20, 2005, the Board finds that 
an increased rating of 100 percent is not warranted for the 
veteran's PTSD as the medical evidence of record does not 
establish that the social and industrial impairment from the 
veteran's PTSD more nearly approximates total occupational 
and social impairment than the deficiencies in most areas 
contemplated by the assigned rating of 70 percent.  In this 
regard, the Board notes that he has not been found to have 
gross impairment in his thought processes or communication.  
In addition, there is no evidence that the veteran has 
experienced persistent delusions or hallucinations.  At the 
veteran's April 2005 VA examination, his personal hygiene was 
good and while his short term memory was impaired, his long 
term memory was good.  There is no medical evidence that the 
veteran is disoriented to time and place or experiences 
memory loss for his own name, those of relatives, or his 
former occupation.  While the veteran stated that he had no 
friend or hobbies, he did state that he was in contact with 
his child, plays cards at the Elks Lodge once a week, and 
eats out on occasion.  The assigned GAF score of 40 indicates 
major impairment in several areas, but does not by itself 
establish that the disability warrants a 100 percent rating.  
In addition, although the statement from the April 2006 VA 
examiner shows that the veteran became threatening and 
verbally abusive after being told he was late for his 
examination, the record does not support a finding that there 
is persistent danger of the veteran hurting himself or 
others.  In sum, the Board finds that for the period 
beginning April 20, 2005, the manifestations of the veteran's 
PTSD and the resulting impairment more nearly approximates 
those associated with a 70 percent rating than those for a 
higher rating.  Accordingly, the disability warrants no more 
than a 70 percent rating during this period.  


Cervical Spine

A.  Factual Background

In an April 2002 rating decision, the veteran was granted 
service connection and a 10 percent disability evaluation for 
a cervical spine strain with degenerative disc disease, 
effective February 14, 2001.  

In October 2001 the veteran was provided a VA examination.  
He reported an in-service head injury that resulted in a loss 
of consciousness.  The veteran's current complaints were pain 
in the neck and shoulder with shooting pain in the arm all 
the way into the hand and numbness in the entire arm.  The 
examiner noted that sensation was normal to light touch  and 
pinprick.  The diagnosis was right cervical radiculopathy of 
the C8-T1 section of the spine with little functional loss.  

Later in October 2001, the veteran underwent nerve conduction 
studies and an EMG at the VAMC to evaluate his complaints of 
right arm pain and numbness.  They disclosed no 
electrodiagnostic evidence of right cervical radiculopathy or 
focal neuropathy of the right upper extremity.

In an addendum to the October 2001 examination report, the 
examiner stated that there was no evidence of cervical 
radiculopathy in the veteran's arms.

A second VA examination was provided to the veteran in April 
2002.  The veteran reported a history of constant neck pain 
ever since his in-service accident.  He described pain 
radiating to his right shoulder and weakness, but denied 
paresthesia of the upper extremities.  Upon physical 
examination, there were no spasm, no tenderness, and no 
limitation of motion of the cervical spine.  Neck flexion and 
extension were both measured to 50 degrees.  Side-bending was 
45 degrees bilaterally, and rotation was 30 degrees 
bilaterally.  X-rays showed degenerative changes with some 
narrowing of the disc spaces at the C3-4 and C6-7.  The 
diagnosis was a strain of the cervical spine with 
degenerative disc disease.

In April 2005 the veteran was provided another VA examination 
to determine the severity of his cervical spine disability.  
The veteran denied flare-ups and was noted to have normal 
range of motion of his cervical spine.  Forward flexion and 
extension were both measured to 45 degrees.  Bilateral 
rotation was to 80 degrees and bilateral tilt was to 30 
degrees.  The veteran complained of pain at the extremes of 
right and left rotation.  There was no muscle spasm or 
tenderness observed.  X-rays showed mild disc narrowing at 
the C3-4 interspace and moderate disc space narrowing at the 
C5-6 interspace with some posterior articular narrowing.  The 
diagnosis was cervical spine with osteoarthritic changes of a 
mild to moderate nature without neurologic or mechanical 
deficit.  The examiner noted that all the veteran's spinal 
changes were consistent with his age.  

The most recent VA examination of the veteran's cervical 
spine was performed in May 2006.  X-rays showed mild to 
moderate disc space narrowing at the C3-4, C5-6, and C6-7 
levels with otherwise well-maintained disc spaces.  There was 
no evidence of fracture or osteoporosis.  The diagnosis was 
multilevel cervical spine osteoarthritis of a mild to 
moderate nature without neurologic or mechanical deficit.  
The examiner also noted that the veteran's subjective 
complaints regarding his cervical spine were not consistent 
with the results from the examination.  The examiner found 
that the veteran would volitionally limit his motion at 
various times during the examination in order to manipulate 
the results.  There was also no additional functional 
impairment noted on repetitive use of the cervical spine.


B.  Legal Criteria

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect throughout the period of this 
claim, traumatic arthritis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees; or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted if forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of the cervical spine 
is not greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.


C.  Analysis

As a preliminary matter, the Board notes that although the 
veteran was diagnosed with degenerative disc disease at his 
April 2002 VA examination, the evidence does not show that he 
has ever had an incapacitating episode requiring bedrest 
prescribed by a physician.  Moreover, the medical evidence 
demonstrates that there is no radiculopathy or neurological 
impairment resulting from the disability.  Therefore, the 
disability does not warrant a separate rating for 
neurological impairment or more than a 10 percent rating 
under Diagnostic Code 5293 or on the basis of incapacitating 
episodes.  

The medical evidence throughout the period of this claim 
shows no more than slight limitation of motion of the 
cervical spine, that forward flexion of the cervical spine is 
greater than 30 degrees and that the combined range of motion 
of the cervical spine is greater than 170 degrees.  

In this regard, the Board notes that the veteran's range of 
motion on the April 2002 VA examination was described as full 
and pain free.  The reported ranges of motion do not justify 
a higher rating under the former or current criteria 

At the veteran's July April 2005 VA examination, flexion of 
the cervical spine was measured to 45 degrees with a combined 
range of motion of 310 degrees.  The veteran denied 
experiencing flare-ups, and at his most recent VA examination 
in April 2006, the examiner noted that there was no 
functional impairment due to the cervical spine disability.  
Therefore, even when all pertinent disability factors are 
considered, the medical evidence of record does not show the 
presence of cervical spine symptoms that would reduce the 
veteran's cervical spine motion to less than 15 degrees of 
flexion or combined range of motion to less than 170 degrees 
as contemplated by a higher disability evaluation.  Moreover, 
none of the medical evidence shows that the disability has 
resulted in muscle spasm or guarding. Therefore, the Board 
finds that a rating in excess of 10 percent is not warranted 
under the former criteria for evaluating limitation of motion 
or the current formula for rating disabilities of the spine.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Residuals of a Concussion

A.  Legal Criteria

The veteran's service-connected residuals of a concussion are 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8045, which provides the criteria for 
evaluating brain disease due to trauma.  Under this 
provision, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2006).


B.  Analysis

In October 2001 the veteran was provided a VA examination 
where he stated that he was involved in a 1969 in-service 
accident when the Jeep he was traveling in was hit by a 
rocket.  The veteran struck his head and lost consciousness.  
Since that time he has had constant headaches with throbbing 
and nagging pain located behind the eyes.  The veteran denied 
experiencing nausea or photophobia, and described mild 
sonophobia.  He stated that his memory and concentration were 
not good and that he forgets things such as instructions, 
directions, and where he has parked his car.  Upon 
examination, the veteran's attention span was found to be 
fairly good, his complex naming ability was mildly decreased, 
his recall was reduced to one third after 10 minutes, and his 
abstract thinking was preserved.  His speech was normal.  
Visual fields were full with intact extraocular movements.  
Facial sensation and facial strength were unimpaired and 
normal.  The diagnosis was relatively mild chronic daily 
headaches that are not disabling.  The examiner noted that 
the veteran's cognitive decline was possibly consistent with 
post-traumatic encephalopathy, early dementia, or possibly 
consistent with a superimposed mood disorder.

A second VA examination was conducted in April 2006.  The 
veteran stated that his headaches occurred one to three times 
a week and were manifested by an aching, non-severe pain.  He 
denied seizure, dizziness, weakness, and loss of 
consciousness.  The veteran was alert and oriented.  His 
pupils were round and reactive and his facial symmetry and 
cranial nerves were intact.  Nerve conductions studies were 
normal.  The diagnosis was head trauma and benign post-
traumatic cephalgia.  The examiner concluded that the 
veteran's mild and non-disabling headaches were the result of 
his 1969 head trauma.  With the exception of mild aching 
headaches, there was no evidence of post-concussion syndrome.  

While the veteran has complained of such subjective symptoms 
as headaches and memory loss, he has already been granted a 
10 percent rating, the maximum schedular rating under 
Diagnostic Code 8045 for such subjective complaints.  The 
medical evidence of record plainly does not show that the 
veteran is experiencing any symptoms such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis.  
Furthermore, the veteran has not been found to have multi-
infarct dementia due to brain trauma.  Therefore, the Board 
concludes that the disability is properly evaluated as 10 
percent disabling.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  

Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records are negative for evidence of a low 
back disorder or tinea pedis.  The report of examination for 
discharge in September 1979 shows that the veteran's back and 
feet were found to be normal on clinical evaluation.  
Although the post-service medical evidence of record shows 
that the veteran currently has some osteoarthritic changes in 
his lumbar spine and has been diagnosed with tinea pedis, 
there is no post-service medical evidence of either disorder 
until more than twenty years after the veteran's discharge 
from service or of a nexus between either disorder and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in May 2006 stated 
that there is no evidence of an injury to the veteran's low 
back that could be attributed to military service.  
 
In essence, the evidence of a nexus between the veteran's 
current back disability and tinea pedis and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims.





ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability is denied.

Entitlement to an increased rating for residuals of a 
concussion is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for tinea pedis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


